UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A ————— (Amendment No. 1 to quarterly report for period ended June 30, 2009) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2009 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) DELAWARE 88-0381258 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, FL33544 (Address of Principal Executive Office) (Zip Code) (813) 388-6891 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The registrant has 32,892,975 shares of common stock outstanding at July 14, 2010. - 1 - EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) amends the Registrant’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 which the Registrant previously filed with the Securities and Exchange Commission on August 19, 2009 (the “Original Filing”). The Registrant is filing this Amendment to correct the financial statements included in the Original Filing.Transfer Technology International Corp. determined that patents acquired for stock were not accounted for correctly. The transaction resulted in a $896,232 decrease in beneficial interest expense, a $12,269 reduction in other expense, $11,000 in patent cost capitalized, and a $897,500 reduction in additional paid-in capital. The effects of the restatement adjustments on Transfer Technology International Corp.’s originally reported financial position for the three and six month periodsended June 30, 2009, and year ended December 31, 2008, results of operations and cash flows are summarized in footnote 1 below. Additionally, as part of this restatement, the Company recognized additional previously unrecognized contingencies not previously recorded, which are described in more detail in footnote 1. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified other than the addition of commitments and contingencies to Note 1 and other minor changes to make the overall filing consistant with the restated financial statements. Other events occurring after the Original Filing or other disclosures required to reflect subsequent events have been addressed in our reports filed with the Securities and Exchange Commission subsequent to the Original Filing. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. - 2 - TRANSFER TECHNOLOGY INTERNATIONAL CORP. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 Page Condensed Consolidated Balance Sheets as of June 30, 2009 (unaudited)and December 31, 2008 (audited) 4 Condensed Consolidated Statements of Operations for the sixand three months ended June 30, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statement of Cash Flows for the six monthsended June 30, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7-28 - 3 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS Restated Restated June 30, December 31, CURRENT ASSETS Cash $ $ Other current assets Total current assets FIXED ASSETS Equipment, net Other assets Patent TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Liability for stock to be issued Convertible notes and notes payable Settlement liabilities - Total current liabilities Commitments and contingencies STOCKHOLDERS'DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorized in 2009 and 2008 and 27,911,286 and 22,798,024 shares issued and 27,642,975 and 22,598,413 outstanding at June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Treasury stock, 268,311 shares and 199,611 shares at June 30, 2009 and December 31, 2008, respectively, at cost ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 FOR THE SIX MONTHS ENDED FOR THE THREE MONTHS ENDED JUNE 30, JUNE 30, Restated Restated Restated Restated REVENUES Net sales $ $
